Citation Nr: 0617149	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran had active service from November 1945 to July 
1946 and from August 1954 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim.

A motion to advance this case on the Board's docket, which 
was received by the Board on December 7, 2004, was granted by 
the Board on December 8, 2004, for good cause. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(C) (2005).

The case was previously before the Board in December 2004, at 
which time it was remanded for additional evidence.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that a current back disability is causally 
related to the veteran's service.


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2003, December 2004, and May 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
a back disability.  
However, for the reasons set forth below, the Board finds 
that a grant of service connection is not warranted.

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  In 
terms of a current disability, the record reflects that the 
veteran has been diagnosed with degenerative disc disease of 
the lumbosacral spine since 2002.  With respect to an in-
service injury or disease, the veteran's service medical 
records reflect that in June 1955 and July 1955, he 
complained of back pain after injuring his back playing 
softball.  The examiner's impression was sacroiliac strain.  
However, the competent medical evidence of record does not 
demonstrate that the veteran's current back disability is 
related to his in-service back injury.  In this regard, in 
February 2006, a VA physician, Dr. F. H. I., after an 
examination of the veteran and a review of his claims file, 
opined that the veteran's "current low back condition is not 
related to the back pain of 1955."  In reaching this 
determination, the physician reported that it "appears that 
the patient had no problems with his back, at least 
documented, from 1955 until 1968, and it would, therefore, be 
the strong opinion of this examiner that the veteran's 
current low back problem is not related to the single episode 
of back pain, which he sustained in 1955."  According to Dr. 
I., "there is no continuity or continuation of symptoms 
during the 12 to 13-year period and I think the two episodes 
are totally unrelated."  

The Board observes the veteran's contentions that he indeed 
had continuity of symptomology, as evidenced by recurrences 
of back pain in 1968, 1969, and 1974, for which he either 
sought medical attention or self-medicated.  However, the 
veteran has not produced any supporting medical evidence of 
such manifestations.  As such, the Board has no reason to 
find that Dr. I's rationale in his February 2006 VA opinion 
for concluding that the veteran's current back disability is 
not related to his in-service back manifestations (i.e.-- due 
to lack of chronicity), is based on an inaccurate factual 
premise and thus not competent, probative medical evidence.  
Therefore, in the absence of any documented medical evidence 
to the contrary, the Board concludes that the preponderance 
of the evidence is against a grant of service connection on a 
direct incurrence basis for his current back disability.

The veteran could be entitled to a grant of service 
connection on a presumptive basis if he has arthritis which 
became manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran has 
current arthritis.  Hence, the Board finds that a grant of 
service connection for a back disability on a presumptive 
basis is not warranted.

In conclusion, although the veteran asserts that his current 
back disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the 
February 2006 medical opinion, is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current back 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a back injury.




ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


